                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

EARNEST LEE TUCKER                                                                      PLAINTIFF

v.                                   Case No. 4:18-cv-04134

NANCY A. BERRYHILL
Acting Commissioner, Social Security Administration                                   DEFENDANT

                                              ORDER

       Before the Court is Plaintiff’s Motion for Allowance of Attorney’s Fee Pursuant to the

Equal Access to Justice Act. (ECF No. 18). Defendant has responded. (ECF No. 19). Plaintiff

has replied. (ECF No. 20). The Court finds this matter ripe for consideration.

         On December 3, 2019, Plaintiff filed the instant motion, moving the Court to award his

counsel attorney’s fees as the prevailing party in this action pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412 (“EAJA”). Plaintiff requests a fee at an hourly rate of $199.00 per hour for

attorney work and $75.00 per hour for paralegal work, for a total of $2,412.80, to be paid and

mailed directly to Plaintiff’s attorney.

       Defendant does not contest that Plaintiff is entitled to attorney’s fees. However, Defendant

argues that under the EAJA, the maximum hourly rate for attorney work done in 2018 is capped

at $196.00, and thus, Plaintiff is not entitled to a rate of $199.00 per hour for all the hours billed

in this case because Plaintiff’s counsel worked on this case in 2018. Defendant further argues that

any award of attorney’s fees must be made payable to Plaintiff, not his attorney.

       Plaintiff has replied, stating that he concurs with Defendant. Plaintiff has recalculated the

fee award, applying the correct $196.00 per hour rate for work done in 2018, and moves the Court

to award him $2,401.10 in attorney’s fees.

       Upon consideration, the Court finds that Plaintiff’s Motion for Allowance of Attorney’s
Fee Pursuant to the Equal Access to Justice Act (ECF No. 18) should be and hereby is GRANTED.

Accordingly, Plaintiff’s is awarded $2,401.10 in attorney’s fees. The fee award is to be made

payable to Plaintiff, not his attorney.

       IT IS SO ORDERED, this 12th day of December, 2019.


                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         Chief United States District Judge
